UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 12, 2017 GLOBAL QUEST, LTD. (Exact name of registrant as specified in its charter) Nevada 000-55541 47-2845375 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 9635 Maroon Circle, Suite 230 Englewood, CO (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (800) 561-7210 103-1602 Gogi 3, Sujiga, Yonginsi, Geong Gido, Korea (Former name or former address, if changed since last report) With a copy to: Philip Magri, Esq.
